Case 2:20-cv-00444-RAO Document 18 Filed 06/08/20 Page 1 of 2 Page ID #:35




 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7
     ANNABELLE J. YANG, CSBN 276380
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10         Telephone: (415) 977-8946
11         Facsimile: (415) 744-0134
           Email: annabelle.yang@ssa.gov
12
13
                                                                          JS-6
     Attorneys for Defendant
14
15                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
16                            WESTERN DIVISION
17
     GEORGE HART,                           )
18
             Plaintiff,                     ) Case No.: 2:20-CV-00444-RAO
19                                          )
20         vs.                              )
                                            ) [PROPOSED] JUDGMENT FOR
21   ANDREW SAUL, Commissioner of           ) REMAND
22   Social Security,                       )
                                            )
23
                  Defendant.                )
24                                          )
25
                                            )

26
           The Court having approved the parties’ Stipulation to Voluntary Remand
27
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
28




                                            -1-
Case 2:20-cv-00444-RAO Document 18 Filed 06/08/20 Page 2 of 2 Page ID #:36




 1   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
 2   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 3   DECREED that the above-captioned action is remanded to the Commissioner of
 4   Social Security for further proceedings consistent with the Stipulation to Remand.
 5
 6
 7
     DATED: June 8, 2020
                                           HONORABLE ROZELLA A. OLIVER
 8                                         UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
